DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 18, 24, 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (U.S. Patent No. 6,102,225) in view of Breuer et al. (U.S. Patent No. 5,862,928).
Lynn discloses a cosmetic product pot (Fig. 1) comprising: a base (14); a neck (16) defining an opening surmounting the base; and a lid (32) and a seal (at 56) interposed between the base and the lid (Fig. 1), the seal having an upper surface and a lower surface; the neck of the pot possesses a brim having an inside periphery comprising a shoulder that forms a concave surface (26); on a lower surface of the seal, the seal comprises an annular flexible lip (56) having on an outside peripheral wall a convex form which, when the lid is tightened onto the base, espouses said concave surface over at least a portion of the height of the shoulder and presses sealingly against said brim over its entire inside periphery so as to ensure fluid-tight closure of the pot (Fig. 1), wherein the lid has a system for tightening onto the base by snap engagement (at 44), the lip is configured so as to shape to conform to the concave shoulder of the brim over at least a portion of the height of said shoulder (Fig. 1), the seal is made from elastic material (col. 3, lines 42-47), one dimension of the lip corresponding to a length of an arc formed by cross-section by the outside peripheral wall of the lip is the same and developed length of the concavity of the shoulder (Fig. 1), wherein the neck is substantially cylindrical and has a transverse periphery defining the opening (Figs. 1, 2).
Lynn fails to teach wherein the seal is separate from the lid, and fails to teach the specific seal and opening dimensions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the opening with different sizes, in order to adjust what could pass through the opening and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Breuer teaches that it is known in the art to manufacture a lid (1) with a seal (4) that is separate from the lid (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid and seal to be separate, as taught by Breuer, so that the seal could be more easily replaced or repaired.


Claims 16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Breuer in view of Sangiovanni (U.S. Application Publication No. 2017/0107027).
Regarding claim 16, Lynn fails to teach wherein the base is made from glass or ceramic.
Sangiovanni teaches that it is known in the art to manufacture bases out of glass (par. 58).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base out of glass in order to adjust the price or appearance of the base.
Regarding claims 21-23, Lynn fails to teach wherein the neck comprises on its outside periphery an indentation or groove defined under a peripheral rim and in which are provided two guide ramps enabling the closing or opening of the lid on the base to be guided, the seal has the general shape of a disk comprising an upper face attached to a lower face of the lid, and the seal has the general shape of a disk comprising annular flexible lip on the lower face of the seal.
Sangiovanni teaches that it is known in the art to manufacture a pot wherein the neck comprises on its outside periphery an indentation or groove defined under a peripheral rim (Fig. 7) and in which are provided two guide ramps (10) enabling the closing or opening of the lid on the base to be guided, the seal has the general shape of a disk comprising an upper face attached to the lower face of the lid, and the seal has the general shape of a disk comprising the flexible annular lip on its lower face (Figs. 7, 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pot structure of Sangiovanni and seal structure of Lynn together since such a modification would be the use of known techniques on known devices to achieve predictable results.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Breuer in view of Lutzker (U.S. Patent No. 5,209,362).
Lynn fails to teach wherein the lid comprises a coupling plate and a cap, the coupling plate comprising claws, at least one slide and a guide stud having at least two positions, i.e. an opening position when the pot is open and a resting position when the pot is closed, the coupling plate and the cap being assembled rotatably relative to each other, wherein the lid is configured to close on the base by application of a vertical pressure.
Lutzker teaches that it is known in the art to manufacture a lid (20) comprising a coupling plate (24) and a cap (22), the coupling plate comprising claws, at least one slide and a guide stud having at least two positions, i.e. an opening position when the pot is open and a resting position when the pot is closed, the coupling plate and the cap being assembled rotatably relative to each other (Figs. 1, 2), wherein the lid is configured to close on the base by application of a vertical pressure (Figs. 10, 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Lynn with the connection structure taught by Lutzker, in order to prove a child proof feature.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Breuer in view of Foster (U.S. Patent No. 3,910,444).
Lynn fails to teach wherein the seal is made from polypropylene, polyethylene, from elastomer or from styrene-ethylene-butylene-styrene.
Foster teaches that it is known in the art to manufacture a lid with a seal out of polypropylene (col. 2, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid out of polypropylene, in order to ensure that the lid is resilient and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Breuer in view of Chung (U.S. Application Publication No. 2018/0132592)
Lynn fails to teach a tub inside the base configured to receive the cosmetic product.
Chung teaches that it is known in the art to manufacture a pot with a tub (10b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pot with a tub, in order to further protect the pot contents.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. The examiner maintains that the lip of Lynn has one dimension that corresponds to a developed length of the shoulder to the same degree shown by applicant. The internal thread is separate from the shoulder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733